     Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

SINGULAR COMPUTING LLC,              Civil Action No. 1:19-cv-12551-FDS

     Plaintiff,
                                     REDACTED VERSION
v.

GOOGLE LLC,                          Hon. F. Dennis Saylor IV

     Defendant.

                3/ & .16 .++<54 *3/ 8 IN SUPPORT OF
     MOTION TO COMPEL INSPECTION, TESTING, AND SOURCE CODE
                    OF THE ACCUSED PRODUCTS




                                 Paul J. Hayes (BBO #227000)
                                 Matthew D. Vella (BBO #660171)
                                 Kevin Gannon (BBO #640931)
                                 Daniel McGonagle (BBO #690084)
                                 Michael J. Ercolini (pro hac vice)
                                 Thomas R. Fulford (BBO #686160)
                                 Alyssa H. Ruderman (pro hac vice)
                                 PRINCE LOBEL TYE LLP
                                 One International Place, Suite 3700
                                 Boston, MA 02110
                                 Tel: (617) 456-8000
                                 Email: phayes@princelobel.com
                                 Email: mvella@princelobel.com
                                 Email: kgannon@princelobel.com
                                 Email: dmcgonagle@princelobel.com
                                 Email: mercolini@princelobel.com
                                 Email: tfulford@princelobel.com
                                 Email: aruderman@princelobel.com

                                 ATTORNEYS FOR THE PLAINTIFF
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 2 of 13




       Jb
        W_
         dj_
           \\
            )M_
              d]k
                bWh=e
                    cfk
                      j_d
                        ]FF=&
                            uM_
                              d]k
                                bWh
                                  v')
                                    h[i
                                      f[Yj
                                         \kb
                                           boi
                                             kXc_
                                                jij
                                                  ^_iReply in

support of its motion to compel the inspection and testing of the accused TPUv2 and v3

processing boards (Dkt. No. 263)+>[
                                  \[d
                                    Z Wd
                                       j)A ee
                                            ]b[FF=&
                                                  uA e
                                                     e]b
                                                       [v'
                                                         )^Wiopposed (Dkt. No.

294). For the reasons set forth below Wd
                                       Z _
                                         dM _
                                            d]kb
                                               Whx
                                                 ief
                                                   [d_
                                                     d]Xh
                                                        _[\&
                                                           uIf
                                                             [d+
                                                               <h+
                                                                 v', Singular

submits that this motion should be granted.

I.     INTRODUCTION

       In the present motion, Singular requests that the Court order Google to allow Singular to

inspect a Google data center in which the accused TPU products are installed and in day-to-day

e
f[h
  Wj_
    ed+;i[
         nfb
           W_
            d[Z _
                dM _
                   d]k
                     bWh
                       xie
                         f[d
                           _d]Xh
                               _[\
                                 )j^
                                   _i_
                                     id[
                                       Y[i
                                         iWh
                                           oX[
                                             YWk
                                               i[j
                                                 ^[N J O iWh
                                                           [de
                                                             j

sold by Google and are only used with specific servers in Googlex
                                                                iZ Wj
                                                                    W Y[
                                                                       dj[
                                                                         hi+See Open. Br. at

3-4. Thus, it is not possible for Singular to inspect the accused TPUs in operation by Google

anywhere but in a Google data center.

       A e
         e]b
           [xif
              h_cWh
                  oh[
                    ife
                      di[_
                         ii[
                           b\-contradictory. Google repeatedly asserts that the data

centers are highly secretive and access is limited to only a few trusted Google employees. See

If
 f+<h
    +Wj0&
        uA e
           e]b
             [xii
                [Yk
                  h_j
                    oc[
                      Wik
                        h[i_
                           dYb
                             kZ [ck
                                  bj_
                                    fb[
                                      )bWo
                                         [h[
                                           Z i
                                             W\[
                                               ]kWh
                                                  Z ii
                                                     fWd
                                                       d_d]\
                                                           hec

alarms to biometric access points to laser-based intrusion detecj
                                                                _ed
                                                                  +v'<k
                                                                      j)Wjj
                                                                          ^[i
                                                                            Wc[j
                                                                               _c[
                                                                                 )

Google incongruously i
                     jWj
                       [ij
                         ^Wju
                            SjT^
                               [i[
                                 hl[
                                   hhWYa
                                       iWh
                                         [de
                                           jbWX[
                                               b[Z)
                                                  WdZ Wde
                                                        Xi[
                                                          hl[
                                                            hme
                                                              kbZ d
                                                                  ej

X[WXb
    [jeZ [
         j[h
           c_d
             [m^
               [j^
                 [hj
                   ^[h
                     WYa
                       iYe
                         djW_
                            dN J O ie
                                    hej
                                      ^[h^
                                         WhZ mWh
                                               [+vId .Google cannot be

allowed to have it both ways. Sin]
                                 kbWh
                                    xiexpert is well capable of observing the racks and

Z[
 j[h
   c_d
     _d]m^
         _Y^h
            WYa
              i^e
                ki[j
                   ^[WYYk
                        i[Z NJ O i
                                 +A e
                                    e]b
                                      [xii
                                         [b-contradictory argument should
                                           \

be rejected.1



1
 Any confidential information that may be revealed during the inspection can be designated as
such by Google pursuant to the Protective Order entered in this case. See, e.g., FortJames C orp.
v.J.H .M cN airn,L td ., No. 1:04cv3000, 2005 WL 8154755, at *2 (N.D. Ga. Oct. 3, 2005).


                                                1
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 3 of 13




        Google also opposes producing source code that indisputably relates to the operation of

th[WYYk
      i[Z NJ O Z [
                 l_Y[
                    i+A e
                        e]b
                          [xie
                             X`[
                               Yj_
                                 edii
                                    ^ek
                                      bZ X[h
                                           [`[
                                             Yj[
                                               Z +J k
                                                    hik
                                                      Wdjj
                                                         eFe
                                                           YWbL k
                                                                b[

16.6(d)(4), Google was required to produce the source code that allows Singular to determine

how the accused products operate. Google made a good deal of that source code available to

Singular. However, as set forth on pages 9-10 of M _
                                                   d]k
                                                     bWh
                                                       xie
                                                         f[ning brief, the existence of

additional code has now come to light via recent depositions of Google engineers. See infra.

That missing/withheld code should now likewise be produced.

II.     LEGAL STANDARDS

        Pursuant to Fed. R. Civ. P. 26(b)(1), discovery should be permitted for any information

j
^Wju
   Wff
     [Wh
       ih[
         Wie
           dWXb
              oYWb
                 Ykb
                   Wj
                    [Z j
                       eb[
                         WZ j
                            ej^
                              [Z _
                                 iYe
                                   l[h
                                     oe\WZ c_
                                            ii_
                                              Xb[[
                                                 l_Z[
                                                    dY[
                                                      +vThis rule is

to be construed liberally in favor of discovery. H ickman v.Taylor, 329 U.S. 495, 507 (1947).

This applies equally in patent cases. S ee, e.g., K oninklijke P hilips E lecs.N .V .v.ZO L L M ed .

C orp., No. 10-11041, 2013 WL 1833010, at *1 (D. Mass. Apr. 30, 2013).

        Courts recognize the essential nature of testing and inspection of the accused products in

patent cases. H enrob L td .v.B öllhoff SystemtechnickGmbH & C o., No. 05-cv-73214, 2007 WL

2572028, at *2 (E.D. Mich. Sept. 5, 2007). Also, source code is relevant, and therefore

discoverable, when it provides some of the accused functionality. N egotiated D ata SolZ
                                                                                       s L L C v.

D ell,Inc., 2009 WL 733876, at *3 (N.D. Cal. Mar. 17, 2009); see also B igband N etworks,Inc.v.

0
M A GIN E*OM M Z
               R%0  , No. 07-351, 2010 WL 2898288, at * (D. Del. Jul. 20, 2010) (source code
                 N C'

Z_
 iYe
   l[h
     WXb
       [uX[
          YWk
            i[_
              j_ih
                 [Wi
                   edWXb
                       ob_
                         a[b
                           ojeb
                              [WZ j
                                  e[l
                                    _Z[
                                      dY[h
                                         [b[
                                           lWd
                                             jjeSf
                                                 bW_
                                                   dj_
                                                     \\
                                                      xiT

_
d\h
  _d]
    [c[
      djYb
         W_
          civ
            '+




                                                   2
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 4 of 13




III.   ARGUMENT

       A.      Inspection of a Data Center

       Google argues at length that Singular did not comply strictly with the requirements of

Rule 34 in requesting an inspection of a data center. Opp. Br. at 7-10. But, with respect to

_
dif
  [Yj
    _ed
      i)Lk
         b[0
           1ed
             boh
               [gk
                 _h[
                   ij^
                     Wjj
                       ^[h
                         [gk
                           [ij
                             _d]f
                                Whj
                                  oui
                                    f[Y_
                                       \oW h
                                           [Wi
                                             edWXb
                                                 [j_
                                                   c[)
                                                     fbWY[
                                                         )Wd
                                                           Z

cWd
  d[h\
     eh_
       dif[
          Yj_
            edWdZ \
                  ehf
                    [h\
                      ehc_
                         d]j
                           ^[h
                             [bWj
                                [Z WYj
                                     ivSee Fed. R. Civ. P. 34(b)(1)(B). Well
                                      +

before the end of fact discovery on July 23, 2021, Singular made the following request to Google

in February 2021:

       [W]e would like to make arrangements for Ye kdi[ bWdSM _ d]k b
                                                                    Whx
                                                                      i[ nf[h
                                                                            jTj e_ d
                                                                                   i[Yj
       a Google data center with the accused TPUv2 and TPUv3 Devices installed and
       working. We would prefer to inspect a data center in or near Massachusetts.

S ee Ex. B.2 Thus, the only item not addressed in this request was a time for the inspection that

Singular requested Google to provide (Google never did).

       =e
        kdi
          [b\
            ehA e
                e]b
                  [Yb
                    [Wh
                      bok
                        dZ[
                          hij
                            eeZ M_
                                 d]k
                                   bWh
                                     xih
                                       [gk
                                         [ijj
                                            e_d
                                              if[
                                                Yj+CdW h
                                                       [if
                                                         edi
                                                           _l[

letter, counsel for Google wrote, interalia, as follows stating a plethora of objections to

M_
 d]k
   bWh
     xih
       [gk
         [ij
           7

       Re kWb  i
               eWi aA e  e] b
                            [jeWh  hWd] [\ehu Ye kdi[ bWdZ >h+
                                                             L[ Z Wj
                                                                   e_dif[YjW A e  e]b[Z WjW
       Y[d j
           [ h+vCd if[Yj _d]W Z WjW Y[ dj[h^ Wid eh [ b[lWdY[j
                                                             ej ^ _
                                                                  iYWi
                                                                     [+;im[^       Wl[j ebZ
       you previously, you will not be able to see functioning TPU boards, let alone assess
       their functionality, by visiting a data center.

                                               ***

       There is no aspect of the infringement allegations that could be proven by viewing
       server racks operating in a data center. Accordingly, an inspection of a Google data
       center would serve no purpose. . . . [T]here is no data center in Massachusetts sor
       the northeastern United States sm_   j
                                            ^u  NJ O l
                                                     /Wd Z NJ O l 0_d ijWb
                                                                         b[
                                                                          Z Wd Z meha_d ]+
                                                                                         v



2
 Singular Exhibits A-E are attached to the Declaration of Daniel McGonagle (Dkt. No. 264) that
was \_
     b[Z m_ j
            ^M _d] kb
                    Whxie f[d _d]Xh_[\(Dkt. No. 263). Exhibits F-Q are attached to the
Declaration of Kevin Gannon filed herewith.


                                                 3
         Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 5 of 13




S ee Google Sealed Ex. 2.

         Singular repeated its request to inspect in a later email, specifying that it would like the

inspection to take place early during the week of July 19, 2021:

         Singular would also like to inspect and photograph a Google data center with the
         accused TPUv2 and TPUv3 Devices installed and working sometime early next
         week. Please provide us with appropriate dates and locations.

S ee Google Ex. 3, p. 2. Once again, Google objected to the request. See id .at p. 1. Nowhere in

Wdoe\j
     ^[i
       [jmei
           [jie
              \eX`
                 [Yj
                   _ed
                     ijeM _
                          d]k
                            bWh
                              xih
                                [gk
                                  [ij
                                    iZ _
                                       Z A e
                                           e]b
                                             [Wi
                                               i[h
                                                 jj^
                                                   WjM _
                                                       d]k
                                                         bWr had not

followed Rule 34. To the contrary, counsel for Google completely understood the requests as a

Lk
 b[0
   1h[
     gk[
       ijj
         e_d
           if[
             YjWd
                Z f
                  hej
                    [Yj
                      [Z A e
                           e]b
                             [xi_
                                dj[
                                  h[i
                                    jiXob
                                        eZ]
                                          _d]W co
                                                h_WZ e
                                                     X`[
                                                       Yj_
                                                         edi

thereto. Google has maintained and reasserted those numerous objections in its opposition to

this motion. See Opp. Br. at 11-15. More particularly, Google asserts here that the request to

_
dif
  [Yj_
     iuZk
        fb_
          YWj
            _l[
              )Xk
                hZ[
                  die
                    c[)
                      WdZ k
                          db_
                            a[b
                              ojeb
                                 [WZ j
                                     eh[
                                       b[l
                                         Wdj_
                                            d\eh
                                               cWj
                                                 _ed
                                                   +vSee Opp. Br.

at 11.

         SC]nspections are not Wd[
         u                       njh
                                   Weh
                                     Z_d
                                       Whoc[
                                           Wdie
                                              \Z _
                                                 iYe
                                                   l[h
                                                     o_df
                                                        Wj[
                                                          djYWi
                                                              [ivC u no Inc.v.
                                                                +

P allC orp., 116 F.R.D. 279, 281 (E.D.N.Y. 1987). Accordingly, A e
                                                                 e]b
                                                                   [xiobjections should be

overruled: First)
                j^[h
                   [gk[
                      ijj
                        e_d
                          if[
                            YjYWd
                                dejX[u
                                     Zkf
                                       b_YWj
                                           _l[
                                             v+>k
                                                fb_
                                                  YWj
                                                    _edme
                                                        kbZ h
                                                            [gk
                                                              _h[that

Singular already conducted an inspection of a data center. Singular has never inspected a Google

data center in this case. Thus, the request is not duplicative. F_
                                                                 a[m_
                                                                    i[)
                                                                      Yed
                                                                        jhWh
                                                                           ojeA e
                                                                                e]b
                                                                                  [xi

Wh
 ]kc[
    dj&
      Iff
        +<h
          +Wj.
             1')
               j^[h
                  [gk[
                     ij_
                       ide
                         juYk
                            ckb
                              Wj
                               _l[
                                 vX[
                                   YWk
                                     i[M _
                                         d]k
                                           bWh^
                                              Wid
                                                ejX[
                                                   [dWb
                                                      bem[
                                                         Z

to perform the requested inspection. Google also argues that its production of samples of the

accused products is sufficient. See id .3 That argument makes no sense. Googlex
                                                                              iproduction of



3
 Google objected to producing the sample boards and only provided them to Singular after the
=ekh
   j] hWdj[Z M_d] kbWhx
                      ice  j
                           _edj eYe cf[ biWc[ +



                                                   4
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 6 of 13




samples of the accused TPU devices is not evidence of how the accused products are installed

and operated in a data center by Google. The jury should be allowed to understand and observe

how the accused products are put to their infringing use by Google.

       S econd , for a company t^[i
                                  _p[e
                                     \A e
                                        e]b
                                          [)j
                                            ^[h
                                              [gk
                                                [ijj
                                                   e_d
                                                     if[
                                                       Yj_
                                                         ide
                                                           juXk
                                                              hZ[
                                                                die
                                                                  c[vor

u
^_]
  ^bo_
     djh
       ki_
         l[+
           v;ij
              eXk
                hZ[
                  d)A e
                      e]b
                        [xifWh
                             [dj&
                                ;bf
                                  ^WX[
                                     j)CdY+
                                          'h[
                                            feh
                                              j[Z h
                                                  [l[
                                                    dk[
                                                      ie\ce
                                                          h[

than $182 billion for the year ended December 31, 2020. See Ex. F. Thus, allowing access to a

single data center for a couple of hours will not cause any undue burden to Google. Google also

Wh
 ]k[
   ij^
     Wju
       SbT[
          iij
            ^Wde
               d ercent e
                [f      \A e
                           e]b
                             [xi[
                                cfb
                                  eo[
                                    [im_
                                       bb[
                                         l[h]
                                            W_dWYY[
                                                  iij
                                                    eA e
                                                       e]b
                                                         [xi

Z Wj
   W Y[
      dj[
        hiX[
           YWk
             i[e\j
                 ^[f
                   ej[
                     dj_
                       Wbi
                         [Yk
                           h_j
                             oh_
                               iai
                                 +vIf
                                    f+<h
                                       +Wj14. Google has over 135,000

employees. See Ex. G, pp. 2-3. One percent of that number is 1,350 employees who may have

WYY[
   iij
     ej^
       [Z Wj
           W Y[
              dj[
                hi+;b
                    bem_
                       d]j
                         meWZ Z _
                                j_
                                 edWbf
                                     [hi
                                       edi&
                                          M_d
                                            ]kb
                                              Whx
                                                i[nf
                                                   [hjWd
                                                       Z Wj
                                                          jeh
                                                            d[)
                                                              o

access cannot possibly be burdensome to Google.

       As to intrusiveness, A e
                              e]b
                                [i_
                                  cfb
                                    od[
                                      [Z ij
                                          eWb
                                            bemM _
                                                 d]k
                                                   bWh
                                                     xi[
                                                       nf[
                                                         hj&
                                                           >h+
                                                             L[Z W'
                                                                  )

WYYe
   cfWd
      _[Z Xoe
            d[e
              \M _
                 d]k
                   bWh
                     xiWj
                        jeh
                          d[o
                            i)WYY[
                                 iij
                                   eed
                                     [e\A e
                                          e]b
                                            [xidata centers in the United

States4 for a couple of hours. Google does not need to cease, or even interrupt, operation of the

designated data center during this inspection. Moreover, A e
                                                           e]b
                                                             [xiWh
                                                                 ]kc[
                                                                    djih
                                                                       []Wh
                                                                          Z_d]j
                                                                              ^[

proprietary information in the data centers (Opp. Br. at 14) is unfounded. M _
                                                                             d]k
                                                                               bWh
                                                                                 xi[
                                                                                   nf[
                                                                                     h  d
                                                                                      jWd

counsel are bound by the terms of the Protective Order not to disclose any confidential

information such as, according to Google, may be gleaned during the inspection. C f.FortJames

v.M cN airn, 2005 WL 8154755, at *2 (any concern regarding confidential information that may

be disclosed during an inspection is addressed by protective order).




4
 According to its website (www.google.com/about/datacenters/locations/), Google operates data
centers in 14 locations across the United States.


                                                5
         Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 7 of 13




         Third , L k
                   b[/
                     3ck
                       ijX[u
                           Yed
                             ijh
                               k[Z Xh
                                    eWZ b
                                        oje[
                                           dYe
                                             cfWi
                                                iWdocWj
                                                      j[
                                                       hj^
                                                         WjX[
                                                            Whie
                                                               d)e
                                                                 hj^
                                                                   Wj

reasonably could lead to other matters that could bear on, any issue that is or may be in the case.

O ppenheimerFu nd ,Inc.v.Sand ers, 437 U.S. 340, 351 (1978); see also RockstarC onsort.US

L P v.Google Inc., No. 14-91322-FDS, 2015 WL 5972422, at *4 (D. Mass. Oct. 14, 2015).

;YYe
   hZ_
     d]b
       o)u
         h[b
           [lWd
              Yock
                 ijSWb
                     ieTX[Xh
                           eWZ b
                               oYed
                                  ijh
                                    k[Z Wjj
                                          ^[Z _
                                              iYe
                                                l[h
                                                  oij
                                                    W][i
                                                       kY^j
                                                          ^Wj

information is discoverable if there is any possibility it might be relevant to the subject matter of

j
^[WYj
    _ed
      +vC herkaou iv.C ity of Q u incy, No. 14-10571, 2015 WL 4504937, at *1 (D. Mass. Jul.

23, 2015) (citation omitted).

         =e
          djh
            Whoj
               eA e
                  e]b
                    [xiWh
                        ]kc[
                           dj, the information that will be obtained through the

inspection is relevant to the three main issues in the case: (1) infringement; (2) validity, and (3)

damages. It relates to infringement because the devices that Singular requests to inspect as

installed and operating in the data center are the TPU v2 and TPU v3 devices that are specifically

accused of infringing the three patents-in-suit. See, e.g., Amended Complaint (Dkt. No. 37), ¶¶

81-132. Hence, courts routinely allow inspection of the accused products in patent cases. S ee,

e.g., S tamps.com v.E nd icia,Inc., No. CV 06-7499, 2008 WL 11338240, at *2 (C.D. Cal. Oct. 6,

/
--5
  '&_
    dif
      [Yj
        _ed
          icWoe\
               j[dX[j
                    ^[u
                      cei
                        j[\
                          \Yient and accurate method for determining
                           _

m^
 [j^
   [hj
     ^[fWj
         [dj
           [Z j
              [Y^
                deb
                  e]o
                    v^WiX[
                         [d_
                           d\h
                             _d]
                               [ ; see also K imberly-C larkW orld wid e,Inc.
                                Z'

v .FirstQ u ality B aby P rod s.,L L C , No. 09-cv-0916, 2010 WL 2990753, at *3 (E.D. Wis. July,

2010).

         As to validity, Google asserts that the patents-in-suit are invalid for obviousness. See

Answer to Amended Complaint (Dkt. No. 53) at p. 23. To rebut this allegation, Singular will,

interalia, offer evidence regarding the commercial success of the patented invention, as

demonstrat[
          Z XoA e
                e]b
                  [xipervasive and widespread installation and use of the infringing TPU




                                                   6
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 8 of 13




devices in A e
             e]b
               [ximassive5 data centers. As the Federal Circuit recently reiterated, such

commercial success is evidence of nonobviousness that u
                                                      cki
                                                        jX[Ye
                                                            di_
                                                              Z[h
                                                                [Z v_
                                                                    dj^
                                                                      [eXl
                                                                         _ek
                                                                           id[
                                                                             ii

inquiry. S ee, e.g., C hemou rs C o.FC ,L L C v.D aikin Ind u s.,L td ., 4 F.4th 1370, __, 2021 WL

3085514, at *5 (Fed. Cir. 2021).

       As to damages, Singular asserts that, by installing the accused TPU v2 and TPU v3

devices throughout its existing network of data centers, Google saved billions of dollars by not

having to build additional data centers (each of which costs around $1.25 billion to build). S ee

Amended Complaint, ¶ 24. The jury should be allowed to observe the enormity of the scale of

the data centers and the quantity of accused infringing TPU v2 and TPU v3 devices that Google

has installed therein. Such evidence of ongoing use of the infringing products is directly relevant

and will be helpful to the jury in assessing Sid]
                                                kbWh
                                                   xiYb
                                                      W_
                                                       c\e
                                                         hZ WcW]
                                                               [i+S ee, e.g., L u cent

Techs.,Inc.v.Gateway,Inc., 580 F.3d 1301, 1333-0
                                               1&@[
                                                  Z+=_
                                                     h+/
                                                       --6
                                                         '&u
                                                           =ed
                                                             i_Z[
                                                                hWj
                                                                  _ede
                                                                     \

evidence of usage after infringement started can, under appropriate circumstances, be helpful to

j
^[k̀
   hoWd
      Z j
        ^[Ye
           khj_
              dWi
                i[i
                  i_d
                    ]m^[
                       j^[
                         hW h
                            eoWb
                               jo_
                                 ih[
                                   Wie
                                     dWXb
                                        [v'
                                          +

       B.      Access to TPU Services via Cloud TPU Account

       In accordance with its prior agreement, Google should also be ordered to provide

Singular access to TPU services via a Cloud TPU account with sufficient credentials to conduct

its tests of the accused TPU products. Notwithstanding its prior agreement to provide such

WYY[
   ii)
     A e
       e]b
         [de
           mWh
             ]k[
               ij^
                 WjM _
                     d]k
                       bWh
                         xih
                           [gk
                             [ij_
                                iu&
                                  .'_
                                    cfh
                                      ef[
                                        hkd
                                          Z[hL k
                                               b[0
                                                 1)&
                                                   /'k
                                                     dj_
                                                       c[b
                                                         o)

Wd
 Z &
   0'l
     W]k[Wd
          Z e
            l[h
              boXh
                 e   vSee Opp. Br. at 15. Given its prior agreement to provide such
                  WZ +

WYY[
   ii)
     A e
       e]b
         [xiWh
             ]kc[
                djiWh cfletely meritless.
                    [Ye




5
  Id_ jim[  Xi_j[ )
                  A e
                    e]b
                      [ij
                        Wj
                         [ij
                           ^Wju
                              A e
                                e]b
                                  [Z Wj
                                      W Y[
                                         dj[
                                           hime
                                              ha]
                                                beXWb
                                                    boWd
                                                       Z WjcWi
                                                             i_l
                                                               [iYWb
                                                                   [+
                                                                    v
S ee Ex. H, p. 2.


                                                   7
        Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 9 of 13




       As stated above, Singular was previously forced to file a motion (granted by the Court) to

compel Google to produce samples of the accused TPUv2 and TPU v3 processing boards. See

Dkt. No. 96. In its opposition to that motion to compel, Google stated that it had offered to

provide Singular access to TPU services via a Cloud TPU account. See Dkt. No. 104 at 8

&
A e
  e]b
    [ue
      \\[
        h[Z j
            efh
              el_
                Z [M _
                     d]k
                       bWhWYY[
                             iij
                               eN J O i
                                      [hl
                                        _Y[
                                          il_
                                            W W =b
                                                 ekZ N J O WYYe
                                                              kdj
                                                                v'+

A e
  e]b
    [h[
      fh[
        i[d
          j[Z j
              ej^[=e
                   khjj
                      ^Wju
                         SjT^
                            _iWYYe
                                 kdjme
                                     kbZ Wb
                                          bemM _
                                               d]k
                                                 bWh
                                                   xiYe
                                                      kdi
                                                        [bi
                                                          k\\
                                                            _Y_
                                                              [dj

inspectionxrights for the purpose Singular has articulated: running its numerical simulations on
w

the accused products.vS ee id .In its Reply brief for that motion, and again at the January 19,

2021 hearid]
           )M_
             d]k
               bWhi
                  f[Y_
                     \_
                      YWb
                        boWYY[
                             fj[
                               Z A e
                                   e]b
                                     [xie\
                                         \[+See Dkt. No. 107 at 3 (Singular
                                           h

u
WYY[
   fjiA e
        e]b
          [xie\
              \[hj
                 eWb
                   bemM _
                        d]k
                          bWhj
                             ej[
                               ijj
                                 ^[WYYk
                                      i[Z f
                                          heZ kYj
                                                iki
                                                  _d]j
                                                     ^[A e
                                                         e]b
                                                           [=b
                                                             ekZv
                                                                '8

>a
 j+He
    +.0
      .Wjf
         +/.&
            uN^
              [oe\
                 \[h
                   [Z \
                      ehk
                        ijeWb
                            bemj
                               ej[
                                 ijj
                                   ^[f
                                     heZk
                                        Yj)
                                          h_ght, in vis-à-vis the

Yb
 ekZ f
     ehj
       Wbe
         hm^
           Wj[
             l[h
               +;d
                 Z m[_
                     dj^
                       [Xh
                         _[\WYY[
                               fj[
                                 Z j
                                   ^Wj
                                     v'+A _
                                          l[dj
                                             ^_iW]
                                                 h[[
                                                   c[d
                                                     j)A e
                                                         e]b
                                                           [xi

Wh
 ]kc[
    dj^
      [h[j
         ^WjM _
              d]kb
                 Whx
                   ih[
                     gk[
                       ij\
                         ehWYY[
                              ii_
                                iie
                                  c[^
                                    em_
                                      cfh
                                        ef[
                                          h)k
                                            dj_
                                              c[b
                                                oWd
                                                  Z

vague/overly broad must be rejected. Google should not be permitted to renege on its

agreement.

       Further to the agreement reached, on February 19, 2021 (more than five months before

j
^[Yb
   ei[e
      \\WYjZ_
            iYe
              l[h
                oedDk
                    bo/
                      0)/
                        -/.
                          ')M_
                             d]k
                               bWhh
                                  [gk[
                                     ij[
                                       Z WYY[
                                            iij
                                              eA e
                                                 e]b
                                                   [xime
                                                       ha_
                                                         d]

NJ O x
     il_
       W W =b
            ekZ N J O WYYe
                         kdj
                           +See, Ex. B. Counsel for Google responded on March 1, 2021,

[
nfb
  W_
   d_d
     ]j^
       Wjd
         eif
           [Y_
             WbWh
                hWd]
                   [c[
                     djim[
                         h[d
                           [Y[
                             iiWh
                                oWd
                                  Z _
                                    dl_
                                      j_
                                       d]M _
                                           d]k
                                             bWhu
                                                jesign up for a

Cloud TPU account per the instructions available at https://cloud.google.com/tpu/docs/setup-

gcp-account+
           vSee Ex. I, p. 1. When Singular attempted to access the Google Cloud TPU

account, however, the system would not provide the quota of services necessary to allow




                                                 8
       Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 10 of 13




Singular to conduct its tests. See Ex. J. As a result, Singular informed Google that Singular

needed additional access beyond what was commercially available to run its tests. See id .

       A e
         e]b
           [h[
             ife
               dZ[
                 Z e
                   dDk
                     bo.
                       6)/
                         -/.
                           )_d
                             Yeh
                               h[Yj
                                  boYb
                                     W_
                                      c_d
                                        ]j^
                                          Wju
                                            M_d]
                                               kbWhpreviously

h
[`[
  Yj[
    Z A e
        e]b
          [xiYe
              cfh
                ec_
                  i[e
                    \\[
                      he\WYY[
                            iij
                              eW =b
                                  ekZ N J O WYYe
                                               kdj
                                                 +vSee Ex. K. Singular

responded the next day by providing Google with proof that Google had, in fact, accepted

A e
  e]b
    [xie
       \\[
         hWd
           Z _
             d\eh
                c_d
                  ]A e
                     e]b
                       [j^
                         WjM _
                             d]k
                               bWh_
                                  dj[
                                    dZ[
                                      Z j
                                        eh se the issue with the Court. S ee
                                          W_

Ex. L. &
       M_d]
          kbWhu
              WYY[
                 fjiA e
                      e]b
                        [xie
                           \\[
                             hjeWb
                                 bemM _
                                      d]k
                                        bWhj
                                           ej[
                                             ijj
                                               ^[WYYk
                                                    i[Z f
                                                        heZk
                                                           Yjik
                                                              i_d]j
                                                                  ^[

A e
  e]b
    [=b
      ekZv
         '+

       After receiving no response from Google, Singular timely filed this motion to compel on

July 23, 2021, in Ye
                   cfb
                     _Wd
                       Y[m_
                          j^j
                            ^[=e
                               khj
                                 xiM Y^[
                                       Zkb
                                         _d]Ih
                                             Z[hj
                                                ^Wjh
                                                   [gk
                                                     _h[
                                                       Z i
                                                         kY^ce
                                                             j_e
                                                               diX[

filed no later than the close of fact discovery. S ee Dkt. No. 70. Accordingly, for the reasons set

\
ehj
  ^WXe
     l[Wd
        Z _
          dM _
             d]k
               bWh
                 xie
                   f[d
                     _d]Xh
                         _[\
                           )A e
                              e]b
                                [i^
                                  ekb
                                    Z X[e
                                        hZ[
                                          h[Z to provide Singular with

proper credentials to allow Singular conduct its tests of the accused products using the Google

Cloud TPU account as previously agreed upon between the parties.

       C.      Missing/Withheld Source Code

       Singular requests the Court to compel Google to produce: (1) the remaining

missing/withheld source code that relates to the design and operation of the Accused Products;

(2) the missing/withheld source code about which Jeff Dean testified in July; and (3) the source

code in Boston (Google has repeatedly refused), rather than San Francisco. As explained in

Z[
 jW_
   bX[
     bem)
        A e
          e]b
            [xiemdm_
                   jd[
                     ii[
                       i^Wl
                          [h[
                            f[Wj
                               [Zb
                                 oh[
                                   \[h
                                     h[Z j
                                         ej^
                                           _ic_
                                              ii_
                                                d]/withheld source




                                                 9
       Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 11 of 13




code.6 Thus, Ye
              djh
                Whoj
                   eA e
                      e]b
                        [xiWh
                            ]kc[
                               dj)there is no dispute that it exists. Yet, Google has

i
jkXXe
    hdb
      oh[
        \ki
          [Z j
             ecWa
                [j^
                  _ic_
                     ii_
                       d],
                         m_j
                           ^^[
                             bZ i
                                ekh
                                  Y[Ye
                                     Z [WlW_
                                           bWXb
                                              [\e
                                                hM _
                                                   d]k
                                                     bWh
                                                       xih
                                                         [l_
                                                           [m+

       Singular and its expert (Dr. Sunil Khatri) have now journeyed across the country to San

Francisco twice to review and analyze source code used in the operation of the accused TPU

devices. On both occasions, Singular identified gaps in the code made available by Google.

Singular noted that the source code made available during the review referred to other source

code that is clearly relevant to the case, but has not been made available and/or has otherwise

been withheld by Google. See Exs. M, N. On both occasions, Google resisted producing the

missing source code and only belatedly (after Singular and Dr. Khatri had left San Francisco)

agreed to make some of it available on the source code computer back in San Francisco.

       During the latest trip from Boston to San Francisco to review source code, Singular

identified two tranches of re quested source code that Google has yet to make available. As to

the first tranche, Singular pointed out that Google had failed to make available the source code

j
^WjZ[
    \_d
      [Z j
         ^[u                                    vl
                                                 Wh_
                                                   WXb
                                                     [+See Ex. M. This missing/withheld

source code corresponds to a key aspect of the operation and design of the accused products.

Indeed, Googl[
             xiZ [
                 i_]
                   dWj
                     [Z 0
                        -&X'
                           &3'm_
                               jd[
                                 iion the design of the Accused Products, Norman

Jouppi, explicitly identified this exact code and its relevance to the accused products at his

deposition in this case. See Ex. O at 66:24-67:3, 80:8-19, 81:17-82:3.

       As to the second tranche, Google has failed to produce source code referenced in the

deposition of Jeff Dean, who is key to the design of the accused TPU devices. Dean testified

about source code for a project that involved



6
 A ee]b[xie mdYe   kdi[bYe dY[Z[ Z j
                                   ^Wjj ^
                                        [i e
                                           khY[YeZ [_
                                                    ij^
                                                      [X[
                                                        ij_d
                                                           Z_YWj
                                                               eh\eh^
                                                                    emj ^
                                                                        [WYYki
                                                                             [Z
products operate. See Ex. C, p. 35 &
                                   uSN T^[Xb
                                           k[fh_
                                               dji\eh^e
                                                      mj^[
                                                         i[Y^_fiWh
                                                                 [Xk_b
                                                                     j_ij
                                                                        ^[ioi
                                                                            j[c
P[ h
   _b
    e]Ye  Z[+v'+


                                                 10
       Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 12 of 13




       S ee Ex. P at 110-.
                         ./+N ^
                              ki\
                                Wh)
                                  A e
                                    e]b
                                      [^Wif
                                          heZk
                                             Y[Z e
                                                 dbou                             vh
                                                                                   [bWj
                                                                                      _d]j
                                                                                         ej^
                                                                                           _i

i
ekh
  Y[Ye
     Z[+;u                   v^
                              em[
                                l[h
                                  )only represents an isolated set of changes made to an

existing body of source code and, by definition, does not include the source code in its entirety.

       A e
         e]b
           [xih
              [f[
                Wj[
                  Z \
                    W_b
                      kh[j
                         efh
                           eZk
                             Y[j
                               ^_ic_
                                   ii_
                                     d]/withheld source code is indicative of

A e
  e]b
    [xic_
        ikderstanding of its discovery obligations. Pursuant to Local Rule 16.6(d)(4)(A)
          d

A e
  e]b
    [mWi&
        WdZ _
            i'e
              Xb_
                ]Wj
                  [Z j
                     efh
                       el_
                         Z [u
                            Z eYk
                                c[d
                                  jii
                                    k\\
                                      _Y_
                                        [djj
                                           ei^
                                             emj
                                               ^[Ye
                                                  cfe
                                                    i_j
                                                      _ed
                                                        )

e
f[h
  Wj_
    ed)
      Yed
        ijh
          kYj
            _ed
              )Wd
                Z f
                  [h\
                    ehcWdY[
                          ve\j
                             ^[;YYk
                                  i[Z Jh
                                       eZk
                                         Yji
                                           )Wd
                                             Z i
                                               kY^Z e
                                                    Ykc[
                                                       dji

exf
  b_Y_
     jb
      o_d
        Ybk
          Z [u
             iekh
                Y[Ye
                   Z[+
                     vG e
                        h[e
                          l[h
                            )A e
                               e]b
                                 [^Wih
                                     [fh
                                       [i[
                                         dj[
                                           Z j
                                             ej^
                                               _i=e
                                                  khjj
                                                     ^Wji
                                                        ekh
                                                          Y[

code is the only type of documentation that is able to accurately describe the operation of the

Accused Products. See Ex. Q at 35:2-24.

       M_
        d]k
          bWh
            xih
              [gk
                [ij_
                   ide
                     jeerbroad, nor is it a fishing expedition. It is merely an attempt
                       l

j
e]W_
   dWYY[
       iij
         ej^
           [l[
             hoi
               ekh
                 Y[Ye
                    Z [j
                       ^WjA e
                            e]b
                              [xim_
                                  jd[
                                    ii[
                                      iWh
                                        [^_
                                          Z_d
                                            ]X[
                                              ^_d
                                                Z +;YYe
                                                      hZ_
                                                        d]b
                                                          o)

Singular asks that the Court compel Google to make available the source code referenced above

t all of which relates directly to the accused products t in its entirety, and to make this source

code available in Boston. That way, Wdo\
                                       kjk
                                         h[Z [
                                             \_Y_
                                                [dY_
                                                   [i_
                                                     dA e
                                                        e]b
                                                          [xii
                                                             ekh
                                                               Y[Ye
                                                                  Z [f
                                                                     heZ kYj
                                                                           _ed

can be identified without requiring Singular and Dr. Khatri to travel thousands of miles in a third

trip to the West Coast. Given that this code is directly relevant to this matter, Singular

respectfully requests that this Court compel its production.

III.   CONCLUSION

       For the reasons set forth above, Singular requests that this motion be granted.




                                                 11
       Case 1:19-cv-12551-FDS Document 304 Filed 08/13/21 Page 13 of 13




Dated: August 13, 2021                      Respectfully submitted,

                                            /s/P au lJ.H ayes
                                            Paul J. Hayes (BBO #227000)
                                            Matthew D. Vella (BBO #660171)
                                            Kevin Gannon (BBO #640931)
                                            Daniel McGonagle (BBO #690084)
                                            Michael J. Ercolini (pro hac vice)
                                            Thomas R. Fulford (BBO #686160)
                                            Alyssa H. Ruderman (pro hac vice)
                                            PRINCE LOBEL TYE LLP
                                            One International Place, Suite 3700
                                            Boston, MA 02110
                                            Tel: (617) 456-8000
                                            Email: phayes@princelobel.com
                                            Email: mvella@princelobel.com
                                            Email: kgannon@princelobel.com
                                            Email: dmcgonagle@princelobel.com
                                            Email: mercolini@princelobel.com
                                            Email: tfulford@princelobel.com
                                            Email: aruderman@princelobel.com

                                            ATTORNEYS FOR THE PLAINTIFF


                                 CERTIFICATE OF SERVICE

        I certify that on August 13, 2021, I served this document on Defendant by causing a copy
to be sent via electronic mail to its counsel of record.

                                            /s/P au lJ.H ayes




                                               12
